DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 11 recite an “ . . . operate the communicator to transmit a control command for determining at least one slave personal mobility following the first master personal mobility to the personal mobility group.” It is unclear what the control command is transmitting or how the slave mobility is being “determined.” For the purposes of the prior art rejection below this clause has been interpreted as if written “. . . operate the communicator to transmit a wireless message to attempt to form a platoon with at least one slave personal mobility configured to follow the first master personal mobility of the personal mobility group.” Claims 2-10 and 12-20 are rejected due to dependency on a previously rejected claim.
Claims 5 and 15 recite an “ . . . transmit a control signal to the first master personal mobility to cause the second master personal mobility to control at least one of the speed, steering, position, and arrangement of the slave personal mobility based on recognition of at least one of the speed, steering, position, and arrangement of the slave personal mobility.” It is unclear what the control signal is communicating or what device is recognizing he speed, steering, position, and arrangement of the slave personal mobility. It is also unclear what a slave “arrangement” is. For the purposes of the prior art rejection below this clause has been interpreted as if written “. . . transmit a control signal to the first master personal mobility to cause the second master personal mobility to control at least one of the speed, steering, position, and arrangement of the slave personal mobility based on the first master personal mobility devices analysis of at least one of the reported speed, steering, and position of the slave personal mobility.”
 Correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining, determining, and operate to transmit. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an apparatus, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
a communicator; and a server controller configured to determine a personal mobility group for cluster driving based on position information and destination information of a plurality of personal mobilities received from the communicator, determine a master personal mobility including at least one of a first master personal mobility and a second master personal mobility among the personal mobility group, and operate the communicator to transmit a control command for determining at least one slave personal mobility following the first master personal mobility to the personal mobility group.
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Determining a grouping of mobility devices headed to the same place and selecting a leader of that group could be done in the human mind or with the aid of paper (see MPEP 2106.04(a)(2)(III). An akin example would be a driver waiting at a rest stop seeing a group of vehicles headed to a shared event and deciding to follow them.
Step 2A: Prong 2: The Applicant does recite additional elements such as a communicator configured to transmit a control command for determining but a generic computer or phone device could be used for implementation and this does not integrate the judicial exception into a practical application.
The Applicant has recited a claim in which a server uses destination information to form a platoon of vehicles that follow at least two leaders and that further transmits that platooning information to followers. These limitations do not integrate the claim into a practical application beyond a general effort to monopolize the exception of generating representative sample data of observed vehicle travel data. Transmitting can occur over any number of generalized technologies including WiFi, 5G, or 802.11(p) (V2V communication) and transmission of a command to perform a mental process is not a control step capable of integration into a practical application.
Step 2B:  The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements that further transmits that platooning information to followers. but these additional elements are well understood and conventional in the art. This limitation is recited such that the Applicant is merely adding well understood and conventional in the art on how to apply the judicial exception. Transmitting is well understood and conventional in the art. Accordingly, these additional elements do not integrate the abstract idea into significantly more than abstract idea.
Regarding the further claims:
Claim 2 does cure the deficiencies of claim 1 because claim 2 is recites “the second master personal mobility is configured to follow the first master personal mobility” which merely further configures the mental process by defining characteristics that should be considered in forming a platoon such as “has the destination in a same direction among the plurality of personal mobilities” The claim further recites “and the second master personal mobility is configured to follow the first master personal mobility” which further defines the function of a general purpose computer as assessed in step 2A.
Claim 3 does not cure the deficiencies of claim 2 because claim 3 is still drawn to the “mental process” group of abstract ideas as the claim only refines the determining mental process. A human could decide to join a platoon of vehicles based the amount of charge remaining in a vehicle.
Claims 4-5 do not cure the deficiencies of claim 1 because they are still drawn to the “mental process” group of abstract ideas as it merely adds a specific type of communication that also occurs via a general purpose computer, assessed in step 2A, using well understood and conventional techniques as assessed in step 2B.
Claims 6-7 do not cure the deficiencies of claim 1 because they are still drawn to the “mental process” group of abstract ideas as the claims only refine the determining mental process. A human could decide to join a platoon of vehicles based upon speed observed or wheel size. Mental processes which are performed in the human mind can include observation, evaluation, judgment, and opinion. (MPEP § 2106.04(a)(2)(III)).
Claim 8 does not cure the deficiencies of claim 1 because claim 8 is still drawn to the “mental process” group of abstract ideas as the claims only refine the mental process by defining when to reassess the mental steps.
Claim 9 does not cure the deficiencies of claim 1 because claim 9 is still drawn to the “mental process” group of abstract ideas as the claims only refine the determining mental process. A human could mentally decide to categorize a group similar-capable vehicles based driving performance.
Claim 10 does not cure the deficiencies of claim 1 because claim 10 is still drawn to the “mental process” group of abstract ideas as it merely adds a specific type of communication that also occurs via a general purpose computer using well understood and conventional techniques (see claims 4-5) in response to the general purpose computer being in a state of poor communication.
Claim 11 is rejected under parallel logic with claim 1 above.
Claim 12-20 are rejected under parallel logic with claims 2-10 above.
Therefore, claims 1-20 do not amount to significantly more than the abstract idea and have been rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8, 10-12, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20210303001 A1) (hereinafter Xu) in view of George et al. (US 20210129843 A1) (hereinafter George). As regards the individual claims:
Regarding claim 1, Xu teaches a server comprising:
a communicator (Xu: ¶ 009; a transmitting module configured to transmit the platooning request to the second vehicle-mounted server corresponding to the determined vehicle-mounted server identifier of the vehicle to form the platoon)
and a server controller configured to determine a personal mobility group for cluster driving based on position information and destination information of a plurality of personal mobilities received from the communicator (Xu: ¶ 008; receiving, by a second vehicle-mounted server, a platooning request carrying a vehicle-mounted server identifier corresponding to a first vehicle-mounted server, the platooning request being transmitted by the first vehicle-mounted server, after receiving at least one piece of automatic navigation information each containing a navigation route, a destination, a current location, and a vehicle-mounted server identifier of a corresponding vehicle, and determining, based on automatic navigation information corresponding to a vehicle where the first vehicle-mounted server is located and the at least one piece of automatic navigation information, a vehicle-mounted server identifier of a vehicle to form a platoon with the vehicle where the first vehicle-mounted server is located, an information overlapping degree between automatic navigation information of the vehicle to form the platoon and the automatic navigation information corresponding to the vehicle where the first vehicle-mounted server is located meeting a predefined requirement, to the second vehicle-mounted server corresponding to the determined vehicle-mounted server identifier of the vehicle to form the platoon)
But, Xu does not explicitly teach:
determine a master personal mobility including at least one of a first master personal mobility and a second master personal mobility among the personal mobility group; however, George does teach:
determine a master personal mobility including at least one of a first master personal mobility and a second master personal mobility among the personal mobility group (George: ¶ 112; a behavior flow that may be enabled during a leader swap maneuver. Here the vehicles involved include a first leader, a follower, and a second leader. Initially the follower detects or otherwise determines at 530 and follows at 531 the first leader's path (p1, p2, . . . , pn) via sensor-based positional tracking. Upon detection of a second leader at 532, the follower begins tracking that second leader's position at 533. The follower is subsequently enabled to follow the second leader).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of George because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and George’s base devices are similar servers that assemble platoons of personal vehicles; however, George’s device has been improved by implementing multiple leader vehicles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied George’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it increases reliability of the platooning system to have an additional leader in the platoon.
Xu further teaches:
and operate the communicator to transmit a control command for determining at least one slave personal mobility following the first master personal mobility to the personal mobility group (Xu: ¶ 007; transmitting a platooning request to a second vehicle-mounted server corresponding to the determined vehicle-mounted server identifier of the vehicle to form the platoon, the platooning request carrying a vehicle-mounted server identifier corresponding to the first vehicle-mounted server; receiving a platooning response containing location information and driving information, the location information and driving information being fed back from the second vehicle-mounted server receiving the platooning request based on the vehicle-mounted server identifier carried in the platooning request in accordance with a predetermined time length, the driving information containing steering wheel angle information, throttle control amount information, and brake control amount information; and controlling, in accordance with the platooning response received each time)
Regarding claim 2, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 1. Xu further teaches:
wherein: the server controller is configured to determine a personal mobility with a longest driving distance to a destination among the personal mobility group as the first master personal mobility (Xu: ¶ 052-053; the current location being within the predefined range can be understood as the current location being on the overlapping navigation route and the distance between the current location and the end point of the overlapping navigation route [thus having less distance to travel, and ] . . . the vehicle corresponding to the automatic navigation information [the further away vehicle] can serve as a leading vehicle of the vehicle where the vehicle-mounted server receiving the automatic navigation information is located, and form a platoon with the vehicle where the vehicle-mounted server receiving the automatic navigation information is located to move on the overlapping navigation route.)
the personal mobility group has the destination in a same direction among the plurality of personal mobilities (Xu: ¶ 055; the vehicle with the same destination and the current location within the specified range can be determined as the vehicle to form the platoon.)
and the second master personal mobility is configured to follow the first master personal mobility (Xu: ¶ 007; driving information being fed back from the second vehicle-mounted server receiving the platooning request based on the vehicle-mounted server identifier carried in the platooning request in accordance with a predetermined time length, the driving information containing steering wheel angle information, throttle control amount information, and brake control amount information; and controlling, in accordance with the platooning response received each time, the vehicle where the first vehicle-mounted server is located to move as a following vehicle of the vehicle where the second vehicle-mounted server is located. The vehicle where the first vehicle-mounted server is located has one or more following vehicles, and/or the vehicle where the second vehicle-mounted server is located has one or more following vehicles.)
Regarding claim 4, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 1. Xu further teaches:
wherein the server controller is configured to operate the communicator to cause the first master personal mobility to control at least one of speed, steering, position, and arrangement of the slave personal mobility based on a forward situation (Xu: ¶ 007; driving information being fed back from the second vehicle-mounted server receiving the platooning request based on the vehicle-mounted server identifier carried in the platooning request in accordance with a predetermined time length, the driving information containing steering wheel angle information, throttle control amount information, and brake control amount information; and controlling, in accordance with the platooning response received each time, the vehicle where the first vehicle-mounted server is located to move as a following vehicle of the vehicle where the second vehicle-mounted server is located.) (Xu: ¶ 028; the leading vehicle can control the speed of each following vehicle based on the received distances, thereby maintaining the distance between vehicles in the platoon.)
Regarding claim 5, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 1. George further teaches:
wherein the server controller is configured to transmit a control signal to the first master personal mobility to cause the second master personal mobility to control at least one (George: ¶ 112; vehicles involved include a first leader, a follower, and a second leader . . . Upon detection of a second leader at 532, the follower begins tracking that second leader's position at 533. The follower is subsequently enabled to follow the second leader instead of the first leader, but only when a precondition at 534 is first satisfied)
Xu further teaches:
of the speed, steering, position, and arrangement of the slave personal mobility based on recognition of at least one of the speed, steering, position, and arrangement of the slave personal mobility (Xu: ¶ 007; driving information being fed back from the second vehicle-mounted server receiving the platooning request based on the vehicle-mounted server identifier carried in the platooning request in accordance with a predetermined time length, the driving information containing steering wheel angle information, throttle control amount information, and brake control amount information; and controlling, in accordance with the platooning response received each time, the vehicle where the first vehicle-mounted server is located to move as a following vehicle of the vehicle where the second vehicle-mounted server is located.)  (Xu: ¶ 028; the leading vehicle can control the speed of each following vehicle based on the received distances, thereby maintaining the distance between vehicles in the platoon.)
Regarding claim 8, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 1. George further teaches:
wherein: the server controller is configured to periodically identify a state of the first master personal mobility and a state of the second master personal mobility, (George: ¶ 034; The path that the leader is following may be a set of GPS coordinates transmitted by the leader to the follower over a V2V or other wireless interface)
and re-determine the first master personal mobility based on the identified result (George: ¶ 112; vehicles involved include a first leader, a follower, and a second leader . . . Upon detection of a second leader at 532, the follower begins tracking that second leader's position at 533. The follower is subsequently enabled to follow the second leader instead of the first leader, but only when a precondition at 534 is first satisfied)
and the re-determination is not performed in response to determining that the slave personal mobility is in a curved driving or an abnormal communication state (George: ¶ 113; leader swap conditions may include[inter alia] no blocking traffic ahead)
Regarding claim 10, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 1. Xu further teaches:
wherein, in response to reaching the master personal mobility within a preset radius from the destination (Xu: ¶ 097; If the destination corresponding to the vehicle-mounted server receiving the platooning request is the same as the destination corresponding to the first vehicle-mounted server, the first vehicle-mounted server transmitting the platooning request can transmit, when determining that the its corresponding location is its corresponding destination, a request to quit the platoon to the vehicle-mounted server receiving the platooning request.)
George further teaches:
detecting an abnormal communication state of the master personal mobility, (George: ¶ 113; leader swap conditions may include[inter alia] whether the follower is able to detect a position of either the first leader the second leader or both;)
or adding a new personal mobility to the personal mobility group, (George: ¶ 079; the follower 102 (F) is autonomously following a first leader 103-1 (leader-one or L1), using any known techniques. At some subsequent time, shown in FIG. 3B, another leader 103-2 (leader-two or L2) pulls up alongside the convoy in an adjacent lane. At this point the follower 102 is still following leader-one 103-1. After testing for preconditions (such as no blocking traffic or interfering vehicles or obscured lane markings etc.) the follower 102 switches from tracking leader-one 103-1 to tracking leader-two 103-2. At this point the convoy is now composed of the follower 102 and leader-two 103-2, with leader-one 103-1 having dropped out. See FIG. 3C. The follower then changes lanes to remain in the same lane behind leader-two, as shown in FIG. 3D.)
the server controller is configured to operate the communicator to transmit the control command for determining a new master personal mobility from among personal mobility group excluding the master personal mobility to the personal mobility group (George: ¶ 113; leader swap conditions may include[inter alia] whether the follower is able to detect a position of either the first leader the second leader or both;)
Regarding claim 11, Xu teaches a method comprising:
controlling a server including a communicator, comprising: determining, by a server controller, a personal mobility group for cluster driving based on position information (Xu: ¶ 009; a transmitting module configured to transmit the platooning request to the second vehicle-mounted server corresponding to the determined vehicle-mounted server identifier of the vehicle to form the platoon)
and destination information of a plurality of personal mobilities received from the communicator (Xu: ¶ 008; receiving, by a second vehicle-mounted server, a platooning request carrying a vehicle-mounted server identifier corresponding to a first vehicle-mounted server, the platooning request being transmitted by the first vehicle-mounted server, after receiving at least one piece of automatic navigation information each containing a navigation route, a destination, a current location, and a vehicle-mounted server identifier of a corresponding vehicle, and determining, based on automatic navigation information corresponding to a vehicle where the first vehicle-mounted server is located and the at least one piece of automatic navigation information, a vehicle-mounted server identifier of a vehicle to form a platoon with the vehicle where the first vehicle-mounted server is located, an information overlapping degree between automatic navigation information of the vehicle to form the platoon and the automatic navigation information corresponding to the vehicle where the first vehicle-mounted server is located meeting a predefined requirement, to the second vehicle-mounted server corresponding to the determined vehicle-mounted server identifier of the vehicle to form the platoon)
But Xu does not explicitly teach:
determining, by the server controller, a master personal mobility including at least one of a first master personal mobility and a second master personal mobility among the personal mobility group; however, George does teach:
determining, by the server controller, a master personal mobility including at least one of a first master personal mobility and a second master personal mobility among the personal mobility group (George: ¶ 112; a behavior flow that may be enabled during a leader swap maneuver. Here the vehicles involved include a first leader, a follower, and a second leader. Initially the follower detects or otherwise determines at 530 and follows at 531 the first leader's path (p1, p2, . . . , pn) via sensor-based positional tracking. Upon detection of a second leader at 532, the follower begins tracking that second leader's position at 533. The follower is subsequently enabled to follow the second leader). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of George because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and George’s base devices are similar servers that assemble platoons of personal vehicles; however, George’s device has been improved by implementing multiple leader vehicles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied George’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it increases reliability of the platooning system to have an additional leader in the platoon.
Xu further teaches:
and operating, by the server controller, the communicator to transmit a control command for determining at least one slave personal mobility following the master personal mobility to the personal mobility group (Xu: ¶ 007; transmitting a platooning request to a second vehicle-mounted server corresponding to the determined vehicle-mounted server identifier of the vehicle to form the platoon, the platooning request carrying a vehicle-mounted server identifier corresponding to the first vehicle-mounted server; receiving a platooning response containing location information and driving information, the location information and driving information being fed back from the second vehicle-mounted server receiving the platooning request based on the vehicle-mounted server identifier carried in the platooning request in accordance with a predetermined time length, the driving information containing steering wheel angle information, throttle control amount information, and brake control amount information; and controlling, in accordance with the platooning response received each time)
Regarding claim 12, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 11. Xu further teaches:
wherein: the determining of the master personal mobility includes determining a personal mobility with a longest driving distance to a destination among the personal mobility group as the first master personal mobility (Xu: ¶ 052-053; the current location being within the predefined range can be understood as the current location being on the overlapping navigation route and the distance between the current location and the end point of the overlapping navigation route [thus having less distance to travel, and ] . . . the vehicle corresponding to the automatic navigation information [the further away vehicle] can serve as a leading vehicle of the vehicle where the vehicle-mounted server receiving the automatic navigation information is located, and form a platoon with the vehicle where the vehicle-mounted server receiving the automatic navigation information is located to move on the overlapping navigation route.)
the personal mobility group has the destination in a same direction among the plurality of personal mobilities (Xu: ¶ 055; the vehicle with the same destination and the current location within the specified range can be determined as the vehicle to form the platoon.)
and the second master personal mobility is configured to follow the first master personal mobility (Xu: ¶ 007; driving information being fed back from the second vehicle-mounted server receiving the platooning request based on the vehicle-mounted server identifier carried in the platooning request in accordance with a predetermined time length, the driving information containing steering wheel angle information, throttle control amount information, and brake control amount information; and controlling, in accordance with the platooning response received each time, the vehicle where the first vehicle-mounted server is located to move as a following vehicle of the vehicle where the second vehicle-mounted server is located. The vehicle where the first vehicle-mounted server is located has one or more following vehicles, and/or the vehicle where the second vehicle-mounted server is located has one or more following vehicles.)
Regarding claim 14, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 11. Xu further teaches:
wherein the determining of the master personal mobility includes: operating the communicator to cause the first master personal mobility to control at least one of speed, steering, position, and arrangement of the slave personal mobility based on a forward situation (Xu: ¶ 007; driving information being fed back from the second vehicle-mounted server receiving the platooning request based on the vehicle-mounted server identifier carried in the platooning request in accordance with a predetermined time length, the driving information containing steering wheel angle information, throttle control amount information, and brake control amount information; and controlling, in accordance with the platooning response received each time, the vehicle where the first vehicle-mounted server is located to move as a following vehicle of the vehicle where the second vehicle-mounted server is located.)  (Xu: ¶ 028; the leading vehicle can control the speed of each following vehicle based on the received distances, thereby maintaining the distance between vehicles in the platoon.)
Regarding claim 15, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 11. Xu further teaches:
wherein the determining of the master personal mobility includes: transmitting a control signal to the first master personal mobility to cause the second master personal mobility to control (George: ¶ 112; vehicles involved include a first leader, a follower, and a second leader . . . Upon detection of a second leader at 532, the follower begins tracking that second leader's position at 533. The follower is subsequently enabled to follow the second leader instead of the first leader, but only when a precondition at 534 is first satisfied)
Xu further teaches:
at least one of the speed, steering, position, and arrangement of the slave personal mobility based on recognition of at least one of the speed, steering, position, and arrangement of the slave personal mobility (Xu: ¶ 007; driving information being fed back from the second vehicle-mounted server receiving the platooning request based on the vehicle-mounted server identifier carried in the platooning request in accordance with a predetermined time length, the driving information containing steering wheel angle information, throttle control amount information, and brake control amount information; and controlling, in accordance with the platooning response received each time, the vehicle where the first vehicle-mounted server is located to move as a following vehicle of the vehicle where the second vehicle-mounted server is located.)  (Xu: ¶ 028; the leading vehicle can control the speed of each following vehicle based on the received distances, thereby maintaining the distance between vehicles in the platoon.)
Regarding claim 18, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 11. George further teaches:
wherein the operating of the communicator includes: periodically identifying a state of the first master personal mobility and a state of the second master personal mobility (George: ¶ 034; The path that the leader is following may be a set of GPS coordinates transmitted by the leader to the follower over a V2V or other wireless interface)
and re-determining the first master personal mobility based on the identified result (George: ¶ 112; vehicles involved include a first leader, a follower, and a second leader . . . Upon detection of a second leader at 532, the follower begins tracking that second leader's position at 533. The follower is subsequently enabled to follow the second leader instead of the first leader, but only when a precondition at 534 is first satisfied)
and wherein the re-determination is not performed in response to determining that the slave personal mobility is in a curved driving or an abnormal communication state (George: ¶ 113; leader swap conditions may include[inter alia] no blocking traffic ahead)
Regarding claim 20, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 11. Xu further teaches:
wherein the operating of the communicator includes: in response to reaching the master personal mobility within a preset radius from the destination (Xu: ¶ 097; If the destination corresponding to the vehicle-mounted server receiving the platooning request is the same as the destination corresponding to the first vehicle-mounted server, the first vehicle-mounted server transmitting the platooning request can transmit, when determining that the its corresponding location is its corresponding destination, a request to quit the platoon to the vehicle-mounted server receiving the platooning request.)
George further teaches:
detecting an abnormal communication state of the master personal mobility, (George: ¶ 113; leader swap conditions may include[inter alia] whether the follower is able to detect a position of either the first leader the second leader or both;)
or adding a new personal mobility to the personal mobility group, (George: ¶ 079; the follower 102 (F) is autonomously following a first leader 103-1 (leader-one or L1), using any known techniques. At some subsequent time, shown in FIG. 3B, another leader 103-2 (leader-two or L2) pulls up alongside the convoy in an adjacent lane. At this point the follower 102 is still following leader-one 103-1. After testing for preconditions (such as no blocking traffic or interfering vehicles or obscured lane markings etc.) the follower 102 switches from tracking leader-one 103-1 to tracking leader-two 103-2. At this point the convoy is now composed of the follower 102 and leader-two 103-2, with leader-one 103-1 having dropped out. See FIG. 3C. The follower then changes lanes to remain in the same lane behind leader-two, as shown in FIG. 3D.)
operating the communicator to transmit the control command for determining a new master personal mobility from among personal mobility group excluding the master personal mobility to the personal mobility group (George: ¶ 113; leader swap conditions may include[inter alia] whether the follower is able to detect a position of either the first leader the second leader or both;)
Claims 3, 6-7, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of George view of Switkes et al. (US 20200324768 A1) (hereinafter Switkes). As regards the individual claims:
Regarding claim 3, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 2. But neither Xu nor George explicitly teach:
wherein the server controller is configured to determine a personal mobility with a highest usage history or an amount of change among the personal mobility group as the master personal mobility; however, Switkes does teach:
wherein the server controller is configured to determine a personal mobility with a highest usage history or an amount of change among the personal mobility group as the master personal mobility (Switkes: ¶ 032; a vehicle may transmit and/or receive may include data including, but not limited to data associated with . . . heading, speed, longitudinal and lateral acceleration . . .miles remaining until fuel tanks are empty . . . this information can be used by one or more vehicles, systems, fleets, etc. to determine whether a vehicle may platoon with another vehicle and/or to determine the best vehicle with which a vehicle may platoon. Again, it is contemplated that in some embodiments, a system may rank one or more vehicles with which a vehicle should platoon, and this ranking may be based on vehicle attributes described above).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Switkes because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and Switkes’s base devices are similar servers that assemble platoons of personal vehicles; however, Switkes’s device has been improved by consider vehicle charge when assessing the platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Switkes’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it reduces the likelihood of a vehicle suffering from limitations resulting from low power.
Regarding claim 6, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 1. But neither Xu nor George explicitly teach:
wherein the server controller is configured to determine the master personal mobility based on at least one of a driver output, a maximum speed, a minimum speed and an amount of charge of the plurality of personal mobilities; however, Switkes does teach:
wherein the server controller is configured to determine the master personal mobility based on at least one of a driver output, a maximum speed, a minimum speed and an amount of charge of the plurality of personal mobilities (Switkes: ¶ 032; a vehicle may transmit and/or receive may include data including, but not limited to data associated with . . . heading, speed, longitudinal and lateral acceleration . . .miles remaining until fuel tanks are empty . . . this information can be used by one or more vehicles, systems, fleets, etc. to determine whether a vehicle may platoon with another vehicle and/or to determine the best vehicle with which a vehicle may platoon. Again, it is contemplated that in some embodiments, a system may rank one or more vehicles with which a vehicle should platoon, and this ranking may be based on vehicle attributes described above). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Switkes because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and Switkes’s base devices are similar servers that assemble platoons of personal vehicles; however, Switkes’s device has been improved by consider vehicle speeds when assessing the platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Switkes’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it reduces the likelihood of a higher-capable vehicle being mismatched into a platoon of slower vehicles and therefore being limited in speed.
Regarding claim 7, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 1. But neither Xu nor George explicitly teach:
wherein the server controller is configured to determine the master personal mobility based on at least one of a driving distance, and a driving wheel size of the plurality of personal mobilities; however, Switkes does teach:
wherein the server controller is configured to determine the master personal mobility based on at least one of a driving distance, and a driving wheel size of the plurality of personal mobilities (Switkes: ¶ 032; a vehicle may transmit and/or receive may include data including, but not limited to data associated with . . . path history, path projection, travel plans, vehicle size, vehicle type, brake type, current operating mode (autonomous or manual), map data, traffic information, GPS augmentation information (e.g., delays from infrastructure), wheel speed, wheel torque . . . this information can be used by one or more vehicles, systems, fleets, etc. to determine whether a vehicle may platoon with another vehicle and/or to determine the best vehicle with which a vehicle may platoon. Again, it is contemplated that in some embodiments, a system may rank one or more vehicles with which a vehicle should platoon, and this ranking may be based on vehicle attributes described above) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Switkes because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and Switkes’s base devices are similar servers that assemble platoons of personal vehicles; however, Switkes’s device has been improved by consider wheel size when assessing the platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Switkes’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows the vehicle platoon to be well matched in the size of obstacles a vehicle can overcome.
Regarding claim 13, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 11. But neither Xu nor George explicitly teach:
wherein the determining of the master personal mobility includes: determining a personal mobility with a highest usage history or an amount of change among the personal mobility group as the master personal mobility; however, Switkes does teach:
wherein the determining of the master personal mobility includes: determining a personal mobility with a highest usage history or an amount of change among the personal mobility group as the master personal mobility (Switkes: ¶ 032; a vehicle may transmit and/or receive may include data including, but not limited to data associated with . . . heading, speed, longitudinal and lateral acceleration . . .miles remaining until fuel tanks are empty . . . this information can be used by one or more vehicles, systems, fleets, etc. to determine whether a vehicle may platoon with another vehicle and/or to determine the best vehicle with which a vehicle may platoon. Again, it is contemplated that in some embodiments, a system may rank one or more vehicles with which a vehicle should platoon, and this ranking may be based on vehicle attributes described above).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Switkes because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and Switkes’s base devices are similar servers that assemble platoons of personal vehicles; however, Switkes’s device has been improved by consider vehicle charge when assessing the platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Switkes’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it reduces the likelihood of a vehicle suffering from limitations resulting from low power.
Regarding claim 16, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 11. But neither Xu nor George explicitly teach:
wherein the determining of the master personal mobility includes: determining the master personal mobility based on at least one of a driver output, a maximum speed, a minimum speed, and an amount of charge of personal mobilities; however, Switkes does teach:
wherein the determining of the master personal mobility includes: determining the master personal mobility based on at least one of a driver output, a maximum speed, a minimum speed, and an amount of charge of personal mobilities (Switkes: ¶ 032; a vehicle may transmit and/or receive may include data including, but not limited to data associated with . . . heading, speed, longitudinal and lateral acceleration . . .miles remaining until fuel tanks are empty . . . this information can be used by one or more vehicles, systems, fleets, etc. to determine whether a vehicle may platoon with another vehicle and/or to determine the best vehicle with which a vehicle may platoon. Again, it is contemplated that in some embodiments, a system may rank one or more vehicles with which a vehicle should platoon, and this ranking may be based on vehicle attributes described above).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Switkes because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and Switkes’s base devices are similar servers that assemble platoons of personal vehicles; however, Switkes’s device has been improved by consider vehicle speeds when assessing the platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Switkes’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it reduces the likelihood of a higher-capable vehicle being mismatched into a platoon of slower vehicles and therefore being limited in speed.
Regarding claim 17, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 11. But neither Xu nor George explicitly teach:
wherein the operating of the communicator includes: determining the master personal mobility based on at least one of a driving distance, and a size of driving wheels of the plurality of personal mobilities; however, Switkes does teach:
wherein the operating of the communicator includes: determining the master personal mobility based on at least one of a driving distance, and a size of driving wheels of the plurality of personal mobilities (Switkes: ¶ 032; a vehicle may transmit and/or receive may include data including, but not limited to data associated with . . . path history, path projection, travel plans, vehicle size, vehicle type, brake type, current operating mode (autonomous or manual), map data, traffic information, GPS augmentation information (e.g., delays from infrastructure), wheel speed, wheel torque . . . this information can be used by one or more vehicles, systems, fleets, etc. to determine whether a vehicle may platoon with another vehicle and/or to determine the best vehicle with which a vehicle may platoon. Again, it is contemplated that in some embodiments, a system may rank one or more vehicles with which a vehicle should platoon, and this ranking may be based on vehicle attributes described above).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Switkes because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and Switkes’s base devices are similar servers that assemble platoons of personal vehicles; however, Switkes’s device has been improved by consider wheel size when assessing the platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Switkes’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows the vehicle platoon to be well matched in the size of obstacles a vehicle can overcome.
Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of George view of Okamoto (US 20140316865 A1). As regards the individual claims:
Regarding claim 9, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 1. George further teaches:
wherein the server controller is configured to: in response to determining the master personal mobility, (George: ¶ 112; a behavior flow that may be enabled during a leader swap maneuver. Here the vehicles involved include a first leader, a follower, and a second leader. Initially the follower detects or otherwise determines at 530 and follows at 531 the first leader's path (p1, p2, . . . , pn) via sensor-based positional tracking. Upon detection of a second leader at 532, the follower begins tracking that second leader's position at 533. The follower is subsequently enabled to follow the second leader)
However, neither Xu nor George explicitly teach:
determine a plurality of slave personal mobilities following the master personal mobility classify a class based on the driving performance of the plurality of slave personal mobilities and operate the communicator to transmit the control command to the plurality of slave personal mobility to drive the slave personal mobility having the lowest driving performance class in a middle row of the cluster driving; however, Okamoto does teach:
determine a plurality of slave personal mobilities following the master personal mobility classify a class based on the driving performance of the plurality of slave personal mobilities and operate the communicator to transmit the control command to the plurality of slave personal mobility to drive the slave personal mobility having the lowest driving performance class in a middle row of the cluster driving (Okamoto: ¶ 014; platoon travel system organizing the platoon of plural vehicles and performing the platoon travel of the plural vehicles along a preset travel route [after initial sorting a] final position determination unit that determines an in-group position of each of the plural vehicles in the vehicle groups based on the remaining energy information, positioning the lead group vehicles in a descending order of the remaining energies and positioning the follow group vehicles in an ascending order of the remaining energies.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Okamoto because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and Okamoto’s base devices are similar servers that assemble platoons of personal vehicles; however, Okamoto’s device has been improved by considering order and vehicle capability when assembling the platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Okamoto’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows the vehicles with the lowest capability to be position in the middle of the platoon to maintain their drive capabilities.
Regarding claim 19, as detailed above, Xu as modified by George teach the invention as detailed with respect to claim 11. George further teaches:
wherein the operating of the communicator includes: in response to determining the master personal mobility, (George: ¶ 112; a behavior flow that may be enabled during a leader swap maneuver. Here the vehicles involved include a first leader, a follower, and a second leader. Initially the follower detects or otherwise determines at 530 and follows at 531 the first leader's path (p1, p2, . . . , pn) via sensor-based positional tracking. Upon detection of a second leader at 532, the follower begins tracking that second leader's position at 533. The follower is subsequently enabled to follow the second leader)
But neither Xu nor George explicitly teach:
determining a plurality of slave personal mobilities following the master personal mobility classifying a class based on the driving performance of the plurality of slave personal mobilities and operating the communicator to transmit the control command to the plurality of slave personal mobility to drive the slave personal mobility having the lowest driving performance class in a middle row of the cluster driving.; however, Okamoto does teach:
determining a plurality of slave personal mobilities following the master personal mobility classifying a class based on the driving performance of the plurality of slave personal mobilities and operating the communicator to transmit the control command to the plurality of slave personal mobility to drive the slave personal mobility having the lowest driving performance class in a middle row of the cluster driving (Okamoto: ¶ 014; platoon travel system organizing the platoon of plural vehicles and performing the platoon travel of the plural vehicles along a preset travel route [after initial sorting a] final position determination unit that determines an in-group position of each of the plural vehicles in the vehicle groups based on the remaining energy information, positioning the lead group vehicles in a descending order of the remaining energies and positioning the follow group vehicles in an ascending order of the remaining energies.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Okamoto because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Xu and Okamoto’s base devices are similar servers that assemble platoons of personal vehicles; however, Okamoto’s device has been improved by considering order and vehicle capability when assembling the platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Okamoto’s known improvement to Xu using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows the vehicles with the lowest capability to be position in the middle of the platoon to maintain their drive capabilities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Mudalige (US 20100256852 A1) which discloses a method for controlling a plurality in a platoon includes, within a leader vehicle selected from the plurality of vehicles: monitoring through a vehicle-to-vehicle communication a respective actual position of each of the plurality of vehicles that is not the leader vehicle based upon data from a respective global positioning device within each of the plurality of vehicles that is not the leader vehicle, determining distances to operate the plurality of vehicles in the platoon based upon the respective actual positions of each of the plurality of vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                     /MACEEH ANWARI/                                                                                               Primary Examiner, Art Unit 3663